Citation Nr: 0634452	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  04-09 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  What evaluation is warranted for residuals of a left knee 
injury from March 14, 2003?

2.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia patella of the left knee. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1979 to March 
1980, from September 1980 to July 1982, and from August 1986 
to December 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston Salem, North Carolina which denied an increased 
evaluation for left knee chondromalacia, and from a May 2006 
rating decision  which granted entitlement to service 
connection for residuals of a left knee injury and assigned a 
separate 10 percent rating effective March 14, 2003.


FINDINGS OF FACT

1.  The veteran's residuals of a left knee injury are not 
manifested by more than slight recurrent subluxation or 
lateral instability.

2.  The veteran's chondromalacia patella of the left knee is 
not manifested by either a limitation of flexion to 30 
degrees or a limitation of extension to 15 degrees.


CONCLUSIONS OF LAW

1.  Since March 14, 2003, the criteria for a disability 
rating in excess of 10 percent for residuals of a left knee 
injury have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.3, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2006).

2. The criteria for a disability rating in excess of 10 
percent for chondromalacia patella of the left knee have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.5, 4.7, 4.10, 4.14, 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in her possession, what specific evidence 
she is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in March 2003 and 
January 2005 correspondence fulfill the provisions of 
38 U.S.C.A. § 5103(a).  The failure to provide notice of the 
type of evidence necessary to establish an effective date for 
the disability on appeal is harmless because the Board has 
determined that the preponderance of the evidence is against 
the claims.  Hence, any questions regarding what effective 
date would be assigned are moot.
 
Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of her 
claim.

Background

The service medical records indicated that the veteran 
injured her left knee during physical training.  In an 
October 1987 rating decision service connection was granted 
for left knee chondromalacia and a 10 percent evaluation was 
assigned.  That evaluation has remained in effect since.
 
In May 2002, the veteran was seen at a VA outpatient clinic.  
She reported having constant knee pain.  Physical examination 
revealed no laxity, and negative McMurray's, 
anterior/posterior, and drawer's signs   Strength was 5/5.  
The impression was questionable chronic medial meniscus tear 
with exacerbation versus tendonitis.    

In June 2003, the veteran underwent a VA examination 
complaining of knee pain, locking, and a lack of 
endurance.  The examiner reported there was no dislocation or 
inflammatory arthritis.  The veteran's range of motion using 
a goniometer was a full extension of the left knee with 
flexion to 90 degrees, with pain on extremes. The examiner 
reported no fatigue, weakness or lack of endurance.  The 
examiner notated painful motion but no edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal or 
guarding of movement.  He noted the veteran walked with a 
limp.  There was no ankylosis.  The examiner diagnosed the 
veteran with chondromalacia of the left knee with residuals.

In March 2004, the veteran underwent a VA examination 
complaining of osteoarthritis in her knee.  The veteran 
reported using BC for her knees and taking it at least once 
every few days.  She reported limitation in mobility and pain 
when climbing stairs.  The examiner's assessment was 
osteoarthritis of the knee.  The examiner notated the veteran 
was not interested in joint injections at the time.  

In March 2004, the veteran underwent x-rays of her knees.  
The examiner reported with the exception of minimal patellar 
spurring, there were no significant abnormalities noted about 
the left knee.  There was no evidence of effusion or 
arthritic deformity.  The bony structures appeared normal.  
The radiologist diagnosed the veteran with minimal bilateral 
patellar spurring without other significant abnormality.

In June 2004, the veteran appeared at a Board hearing held in 
Washington DC.  The veteran testified she suffered from left 
knee pain which existed the majority of the time.  She 
testified she suffered from swelling, inflammation, and 
limitation of motion.  The veteran further stated her knee 
was unstable, would give out, and she used a brace that was 
provided by the VA.  Additionally, the veteran expressed 
dissatisfaction with the VA examination of June 2003.

In January 2005, the veteran underwent a VA outpatient 
examination complaining of bilateral knee pain for two days 
with some swelling.  The veteran quantified her pain as 6/10 
with the pain located over the anterior knee.  The examiner 
notated negative edema.  Knee flexion was 20 degrees, and 
there was full extension bilaterally.  There was no effusion 
or instability on examination.  The examiner diagnosed the 
veteran with bilateral knee pain.

In January 2005, the veteran underwent x-rays of her knees.  
The examiner reported bilateral joint space narrowing with no 
osteophyte formation.  There was bilateral fabella.  Neither 
side showed fracture.  Soft tissues appeared normal.  The 
impression of the examiner was bilateral joint space 
narrowing without osteophyte formation.
 
Private medical records were received in February 2005, but 
these pertain to findings made more than one year prior to 
the date of the current claims.

In May 2006, the veteran had a VA examination and reported 
injury to her left knee in 1986.  The veteran complained of 
pain under her kneecap with a constant ache that rated from 
5-7 on a scale of 10.  The veteran reported flare-ups in her 
knee that occurred approximately twice per month lasting one 
or two days.  She stated that the knee showed a moderate loss 
of motion with flare-ups.  She stated that her left knee gave 
out, and that she had swelling  and stiffness.  She denied 
warmth or redness.  The veteran reported securing a part-time 
job and had no work loss, however, did miss work the prior 
year due to knee pain.  The veteran reported the knee pain 
slowed down her ability to dress but other activities of 
daily living were okay.  The veteran could walk about one-
half to one mile and stand for approximately one hour.  The 
veteran occasionally would wear knee braces for walking.

Physical examination revealed active flexion to 108 degrees, 
with pain beginning at 70 degrees and ending at 108 degrees.  
Extension was to zero degrees.  There was no loss of motion 
upon repetitive use.  The examiner notated the left knee had 
crepitus, and painful movement.  There were no clicks, snaps, 
or grinding of the knee.  There was mild medial and lateral 
instability.  The anterior/posterior cruciate ligament 
stability in 90 degrees of flexion was normal.  The 
medial/lateral collateral ligament stability in neutral 
position was abnormal due to mild lateral laxity.  There was 
no patellar or meniscus abnormality.

X-rays revealed bilateral joint space narrowing, but no 
osteophyte formation.  There was bilateral fabella, no 
evidence of fracture, and the soft tissues appeared normal.  
The examiner's impression of the x-rays was bilateral joint 
space narrowing without osteophyte.  

The examiner diagnosed the veteran with chondromalacia and 
degenerative joint disease.  The examiner concluded there 
were no significant occupational effects as yet at her 
current job.  The examiner reported there were moderate 
effects on the daily activity of exercising, with no effects 
on feeding, bathing, toileting, and grooming.  The examiner 
reported mild effects with dressing.  

Criteria

The appellant has appealed the 10 percent rating assigned for 
chondromalacia patella of the left knee.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The appellant has also appealed the initial 10 percent rating 
that was assigned for residuals of a left knee injury; she is 
essentially asking for a higher rating effective from the 
date service connection was granted.  Consequently, the Board 
must consider the entire time period in question, from the 
original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 199 (1999).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration be 
given to weakened movement, excess fatigability, and 
incoordination.

The veteran's residuals of a left knee injury are rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5261. Under 
Diagnostic Code 5010, arthritis due to trauma, substantiated 
by x-ray findings, is rated as degenerative arthritis. 
Degenerative arthritis established, by x-ray findings, is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the joint involved. 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

VA rates arthritis based on the limitation of motion of the 
affected joint. If the limitation of motion is noncompensable 
under the applicable diagnostic code, a 10 percent rating may 
be assigned for a major joint. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

The normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71a, Plate 
II.

Under Diagnostic Code 5260, a 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees, and a 20 
percent rating is warranted where flexion is limited to 30 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

A 10 percent rating is also appropriate where extension of 
the leg is limited to 10 degrees, and a 20 percent rating is 
warranted for extension limited to 15 degrees. 38 C.F.R. § 
4.71a, Diagnostic Code 5261.

The appellant's left knee chondromalacia is rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5257 which provides a 10 
percent evaluation is warranted for slight recurrent 
subluxation or lateral instability. A 20 percent rating is 
warranted for moderate recurrent subluxation or lateral 
instability.
 
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology  are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56, 704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

Analysis

I.  Residuals of a Left Knee Injury

As noted above, a May 2006 rating decision granted service 
connection for residuals of a left knee injury and assigned a 
10 percent disability rating from March 14, 2003.  This 
disorder is rated under 38 C.F.R. § 4.71a, 5003, 5010, 5260, 
5261.  While there is evidence of pain as well as 
degenerative changes on x-ray study, there is no objective 
evidence that during the appellate period flexion was ever 
limited to 20 degrees, or extension was ever limited to 35 
degrees.  Hence, an increased evaluation is not in order.  
Indeed, even when considering the impact of pain, the degree 
of limited motion does not rise to the level of warranting an 
increased evaluation.  
 
The claim is denied.

II.  Chondromalacia Patella of the Left Knee

The veteran has been granted service connection for 
chondromalacia patella of the left knee and assigned a 10 
percent disability rating.  This disorder is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, and to award an 
increased rating at least moderate recurrent subluxation or 
lateral instability must be clinically presented.  In this 
case, however, there is no objective evidence of 
any instability or subluxation that is greater than slight.  
Indeed, while mild instability was noted on examination in 
May 2006, no instability was present on examination in June 
2003 and January 2005, and at no time was instability more 
appropriately described as moderate even clinically been 
reported.  As such, the preponderance of the evidence is 
against finding more than slight recurrent subluxation or 
lateral instability during the appellate period at issue.  

In reaching these decisions the Board considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.59, however, there is 
no evidence that pain is productive of disuse atrophy, skin 
changes, or objectively demonstrable weakness.  While the 
Board acknowledges the appellant's complaints of pain, the 
record shows that she is adequately compensated by ratings 
assigned the left knee.

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).





ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left knee injury from March 14, 2003, is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


